United States Court of Appeals
                                                                        Fifth Circuit
                                                                      F I L E D
                        UNITED STATES COURT OF APPEALS
                             FOR THE FIFTH CIRCUIT                    June 28, 2004

                                                                 Charles R. Fulbruge III
                                 No. 03-21203                            Clerk
                               Summary Calendar



BERNARD GARRETT,
                                         Plaintiff — Appellant,

versus


CITY OF HOUSTON, TEXAS
                                         Defendant — Appellee.

                            --------------------
               Appeal from the United States District Court
                for the Southern District of Texas, Houston
                              No. 4:03-CV-1301
                            --------------------

Before JONES, BENAVIDES, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Appellant Bernard Garrett appeals the dismissal of his claims

against the City of Houston.         Appellant has not raised on appeal

the district court’s dismissal of his state law claim, and that

claim is, therefore, waived.        See Yohey v. Collins, 985 F.2d 222,

224-25 (5th Cir. 1993).        The district court dismissed Appellant’s

Title    VII    claim    without   prejudice   for   failure     to    exhaust

administrative remedies, specifically, for failure to obtain a

right-to-sue letter from the Attorney General of the United States



     *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                No. 03-21203
                                     -2-

pursuant to 42 U.S.C.A. §2000e-5(f)(1) (West 2004).             “Under this

statute, a person seeking to file a Title VII lawsuit against a

government, governmental agency, or political subdivision, must

first be issued a right-to-sue letter by the Attorney General of

the United States.” Solomon v. Hardison, 746 F.2d 699, 701 (5th

Cir. 1984).    Although not a jurisdictional prerequisite to suit,

see id., Appellant does not offer, nor do we find, any basis for

disturbing this portion of the judgment.

      The remaining claims at issue on appeal were brought against

the City of Houston for alleged violations of rights established

pursuant to § 1981 and the Fourteenth Amendment to the United

States Constitution.        Section 1983 is the proper vehicle for both

Appellant’s § 1981 and his Fourteenth Amendment claims.            See Oden

v. Oktibbeha County, 246 F.3d 458, 463 (5th Cir. 2001) (holding

that § 1981 claims against local government entities must be

asserted through § 1983); Burns-Toole v. Byrne, 11 F.3d 1270, 1273

n.3   (5th   Cir.   1994)    (“[T]he   proper   vehicle   for   [First   and

Fourteenth Amendment] allegations is § 1983.”).

      “[A] municipality cannot be held liable under § 1983 on a

respondeat superior theory.”           Monell v. Department of Social

Servs., 436 U.S. 658, 691 (1978).         To hold a municipality liable

under § 1983, therefore, a plaintiff must allege that an official

policy or custom “was a cause in fact of the deprivation of rights

inflicted.”    Leffall v. Dallas Indep. Sch. Dist., 28 F.3d 521, 525
                           No. 03-21203
                                -3-

(5th Cir. 1994).     An official policy “may be either a policy

statement, ordinance, regulation, or decision that is officially

adopted and promulgated by the municipality’s governing body (or by

one or more officials to whom the governing body has delegated

policy-making authority), or a persistent, widespread practice of

city officials or employees that, although not authorized by

officially adopted policy, is so common and well settled as to

constitute a custom that fairly represents official municipal

policy.” McConney v. Houston, 863 F.2d 1180, 1184 (5th Cir. 1989).

     Appellant’s claims fail because he has not alleged facts

sufficient   to show an official policy.   Appellant pleads no facts

to show a persistent, widespread practice.   Appellant’s conclusory

allegation that the City is liable because the alleged retaliation

and discrimination against Appellant were “part of a pattern or

custom of the City of Houston” is insufficient.       See generally

Fraire v. Arlington, 957 F.2d 1268, 1278 (5th Cir. 1992).   Because

Appellant failed to sufficiently allege a policy or custom, the

district court properly dismissed Appellant’s claims against the

City.   We, therefore, affirm the judgment of the district court.

     AFFIRMED.